 In the Matter of PRECISIONCASTINGS CO1'IPANY, INC.andNATIONALASSOCIATION OF DIECASTINGWORKERS,REGION No. 5, AFFILIATEDWITH-THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1951SUPPLEMENTAL DECISIONANDORDERSeptember p26, 1940On August 12, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on August 26, 1940,under the direction and supervision of the Regional Director forthe Eighth Region (Cleveland, Ohio).On August 28, 1940, theRegional Director, acting pursuant' to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and" duly served upon the parties an ElectionReport..As to the balloting and the results thereof, the Regional Directorreported as follows :Total number of employees eligible__________________________166Total number of ballots cast________________________________165Total number of votes for National Association of Die Cast-ingWorkers, Region No. 5________________________________67Total number of votes against National Association of DieCasting Workers, Region No. 5_____________________________85Total number of blank ballots______________________________1Total number of void ballots_^ -------------------------------0Total number of challenged,votes ---------------------12On September 3, 1940, National Association of Die Casting Work-ers,Region No. 5, herein called the Union, filed with the RegionalDirectorObjections to the Election Report.The Objections setforth were that Precision Castings Company, Inc., herein called theCompany, during the election and prior to it, committed certain1 26 N L. R B 52827 N. L. It. B., No. 101.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDacts of interference; that Company foremen went from house tohouse- campaigning against the Union ; that officers of an allegedCompany-dominated union committed other acts of interference;and that a Compay official posted -a notice urging all employeesto vote.No complaint was made as to the actual -mechanics orconduct of the election.The Regional Director investigated the matters contained in theObjections and on September 13, 1940, duly served upon the parties-hisReport on Objections based upon such investigation.He re-ported that on February 8, 1940, a complaint was issued by theBoard on the basis of charges filed by the Union that the Companywas engaging in certain unfair labor practices, and that after theissuance of the Intermediate Report of the Trial Examiner finding'that the Company had engaged and was engaging in such practicesand recommending certain affirmative action, the Company refused tocomply with the recommendations of the Trial Examiner.AlthoughtheUnion originally was advised by the Regional Director thatany representation proceeding should be postponed pending the finalconclusion of the unfair labor practice proceedings, it none the lessurged that the present proceeding go forward.Under the circum-stances, and in view of the Union's insistence on the election beingheld even though it believed the Company to be currently commit-ting unfair labor practices intended to make a free choice of repre-sentatives difficult, if not impossible, the Regional Director was ofthe opinion that such continuing unfair labor practices, if they infact existed, did not provide any new material or substantial issue.We concur with the conclusion of the Regional Director.Upon the entire record in the case, including the Election Report,theObjections, and the Report on Objections, we find' that theObjections do not raise substantial and material issues with respectto the conduct of the ballot or the Election Report.The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees inthe appropriate unit.The_ petition of National Association of DieCastingWorkers, Region No. 5, for investigation and certificationof representatives of employees of Precision Castings Company, Inc.,Lakewood, Ohio, will therefore be dismissed, without prejudice.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, PRECISION CASTINGS COMPANY,INC.493IT IS HEREBY ORDEREDthat the petition for investigation and cer-tification of employees of Precision Castings Company, Inc., Lake-wood, Ohio, filed by National Association of Die Casting Workers,Region No. 5, affiliated with the Congress of Industrial Organiza-tions,be, and it hereby is, dismissed.